DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Joe McKinney Muncy (Reg. No. 32334) on July 23, 2021. 

The application has been amended as follows: 
Please replace claim 4 with followings:
4.	A digital image measurement method for a surface deformation of specimen based on sub-pixel corner detection, wherein, taking grids of a specimen as identifying features and tracking and recording nodes in real time by using a sub-pixel corner detector algorithm; and,  an image of the whole surface of the specimen is captured simultaneously by two flat mirrors of an image pressure cell; at the meantime monitoring axial strain, radial strain and volumetric strain of the specimen; obtaining partial and whole strain fields of the specimen according to displacement of the nodes by introducing finite element method and finally deformation of the whole surface of the specimen can be obtained; detailed measurement process is as follows:
1）installing the specimen
the specimen is installed between a specimen pedestal and a specimen cap of the image pressure cell; taking grids on the specimen as identifying features and the features are facing a complementary metal-oxide-semi conductor camera; images captured by the two flat mirrors behind the specimen is required to be symmetrically distributed to ensure that a coordinate of each corner of the grid on the specimen is tracked and recorded in real time by the complementary metal-oxide-semiconductor camera with sub-pixel recognition accuracy;
2）adjusting the complementary metal-oxide-semiconductor camera
adjusting a camera bracket through a vertical shaft, including adjusting an angle of rotation and height of the camera; the specimen and images captured by the two flat mirrors are all located in a window of the complementary metal-oxide-semiconductor camera; then, a flexible lens hood is installed on the front panel of the image pressure cell to shield external light; fine-tuning a universal material testing machine, so that a loading rod can slowly contact with a specimen cap; adjusting aperture and focal length of the complementary metal-oxide-semi conductor camera to make a resulting image bright and clear; conducting“ Start Selecting Points” in advance; all corners of “Start Selecting Points” can be identified and “Start Selecting Points” have good repeatability; 
3）starting experiment
after conducting “Start Selecting Points” in advance, starting the experiment and measurement; the image of the front surface of the specimen is captured by the complementary metal-oxide-semiconductor camera; the deformation of the whole surface of the specimen is captured by the two flat mirrors which are at an 120° angle behind the specimen; finally, conducting splicing and error correction on three images and the real time deformation of the whole surface of the specimen is obtained, achieving observation of the deformation of the whole surface; disassembling the whole measurement device at the end of the experiment;
the measurement method is implemented based on a measurement device, including an image pressure cell, a complementary metal-oxide-semiconductor camera and a computer;
the image pressure cell is composed of an image pressure cell pedestal, a specimen pedestal, flat mirrors, a specimen, a specimen cap, a semi-cylindrical cavity, a piece of flat tempered glass; a front panel of the image pressure cell is a piece of flat tempered glass which is fixedly connected with the semi-cylindrical cavity forming a sealed pressure chamber; there are two flat mirrors at a 120[Garamond font/0xB0] angle inside the pressure chamber at a back of the specimen; the specimen is printed with white grids or is wrapped in a black rubber membrane which is printed with white grids and fixed on the specimen pedestal, while the specimen pedestal is mounted on the image pressure cell pedestal, and there is a specimen cap mounted on a top of the specimen to transfer a load of the loading rod; the whole surface of the specimen is divided into grids and discretized into several four-node finite elements; corners of the grids are the nodes of the finite elements; the coordinate of each node is tracked and recorded by using sub-pixel recognition accuracy and then deformation process of each node can be obtained;
the image pressure cell is located on the universal material testing machine; a camera bracket is fixed on a vertical shaft of the universal material testing machine, and can rotate freely on the vertical shaft; a complementary metal-oxide-semiconductor camera is fixed on the camera bracket and its position is adjustable; the complementary metal-oxide-semi conductor camera is located in front of the image pressure cell, and its optical axis is perpendicular to the flat tempered glass of the front panel of the image pressure cell; then the image of the whole surface of the specimen is captured simultaneously by the two flat mirrors of the image pressure cell coordinating with the complementary metal-oxide-semiconductor camera; finally, the computer displays the image in real time after processing;
the sub-pixel corner detector algorithm is as follows:
the detection of sub-pixel corners is to determine the sub-pixel precision position of corners in gray-scale images through an iterative algorithm; assuming that an exact position of the corner is at point q, then any vector that points from q to another point in its neighborhood is perpendicular to the image gray gradient at pi; because of noise, the dot product of the two vectors is not equal to 0, resulting in error 
    PNG
    media_image1.png
    24
    16
    media_image1.png
    Greyscale
:

    PNG
    media_image2.png
    24
    125
    media_image2.png
    Greyscale

where 
    PNG
    media_image3.png
    24
    41
    media_image3.png
    Greyscale
is the image gray gradient at pi; the value of the point q should be the coordinate of the point which can minimize 
    PNG
    media_image4.png
    24
    16
    media_image4.png
    Greyscale
; then, simultaneous equations containing all the 
    PNG
    media_image5.png
    24
    16
    media_image5.png
    Greyscale
points in the detection area, assuming there are n points, are converted to solve for X so as to minimize AX=b; here A is the matrix of 
    PNG
    media_image6.png
    24
    41
    media_image6.png
    Greyscale
, and b is the column vector of 
    PNG
    media_image6.png
    24
    41
    media_image6.png
    Greyscale
; when 
    PNG
    media_image7.png
    24
    107
    media_image7.png
    Greyscale
, the 
    PNG
    media_image8.png
    27
    55
    media_image8.png
    Greyscale
can be minimized; in this way, a new point q is obtained; the algorithm takes the new point q as the center of the area and continues to use this method for iterative operation to obtain a higher sub-pixel accuracy; conducting iterative operation until the center q is kept in a given threshold range and finally, the point q is determined.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to IMAGE MEASUREMENT DEVICE AND METHOD FOR THE SURFACE DEFORMATION OF SPECIMEN BASED ON SUB-PIXEL CORNER DETECTION.

Prior art was found for the independent claim 4 using SHAO et al. (“APPLICATION OF THE DIGITAL IMAGE MEASURING TECHNIQUE TO THE SOIL TRIAXIAL TEST”, Rock and Soil Mechanics, Vol. 36, Supp. 1,  June 2015) (hereinafter SHAO), GUO et al. (CN106840850) (hereinafter GUO), Lemmon et al. (US8472000B1) (hereinafter Lemmon), SEGAWA et al. (US20170336600A1) (hereinafter SEGAWA) and Wen et al. (US20170366747A1) (hereinafter Wen) as follows: 
SHAO discloses:
A digital image measurement method for the surface deformation of specimen based on sub-pixel corner detection, [i.e. a second-generation triaxial measuring system for soil sample deformation measurement based on a corner recognition algorithm, where method of sub-pixel node detection is used; Pg. 25, Section 4.1 and 4.1.1]  wherein, taking the grids of the cylindrical specimen as identifying features [i.e. sample marking method is shown in Fig. 10 and track the positions of 4 nodes of each white square; Fig. 10, Pg. 25, Section 4.1.1] and tracking and recording the nodes in real time by using a sub-pixel corner detector algorithm; [i.e. track the positions of 4 nodes of each white square and to obtain circumferential and axial displacements (deformations) of a sample by calculating a change in the corner location, where method of sub-pixel node detection is used here; Pg. 25, Section 4.1.1] and, 
GUO discloses:
the image of the whole surface of the specimen is captured simultaneously by the two flat mirrors of the image pressure cell; [i.e. the surface information of the sample is reflected to the window of the pressure chamber cavity 27 through two plane mirrors for the shooting of the industrial camera; Pg. 5, Para 001]
SHAO discloses:
at the meantime monitoring axial strain, radial strain and volumetric strain of the cylindrical specimen; [i.e. achieves deformation measurement on the 360-degree entire surface of cylindrical soil samples; Pg. 3, and axial deformation of samples is obtained, radial deformation of soil samples is obtained, and results obtained are the average volume strain and average radial bulk strain of samples; Pg. 4]  
obtaining partial and whole strain fields of the specimen according to displacement of the nodes by introducing finite element method and finally the deformation of the whole surface of the cylindrical specimen can be obtained; [i.e. measures and tracks each corner (node) location to obtain the displacement of soil sample surface nodes at any moment; Pg. 2, displacement (deformation) field and strain field on the soil sample surface; (3) Digital image measurement for triaxial soil sample deformation on the entire surface, which is based on the triaxial sample deformation measurement on the front surface based on corner recognition, added with a group of plane mirrors, achieves deformation measurement on the 360-degree entire surface of cylindrical soil samples; Pg. 2-4]
the detailed measurement process is as follows: 
1) installing the cylindrical specimen [deformation measurement on the 360-degree entire surface of cylindrical soil samples using one camera; Pg. 3, Para 001, Fig. 10 and 12]
GUO discloses:
the cylindrical specimen is installed between the specimen pedestal and the specimen cap of the image pressure cell; [the sample The bottom end is fixed on the sample holder 23, and the top end of the sample is fixed on the sample cap 22; Pg. 4, Para 006] 
SHAO discloses:
taking the grids on the cylindrical specimen as identifying features and the features are facing the complementary metal-oxide-semi conductor camera; [i.e. sample marking method is shown in Fig. 10 (i.e. forming a grid) and track the positions of 4 nodes of each white square and to obtain circumferential and axial displacements (deformations) of a sample by calculating a change in the corner location.; Fig. 10, Pg. 25-26, Section 4.1.1; and CMOS camera facing the white square as identifying features; Fig. 12d, Pg. 27, Section 4.1.2]
GUO discloses:
images captured by the two flat mirrors behind the cylindrical specimen is required to be symmetrically distributed to ensure that the coordinate of each corner of the grid on the cylindrical specimen is tracked [i.e. mainframe, two plane mirrors with two sides forming 120 DEG are installed on the base board in a cavity of the pressure chamber, the information on the surface of the sample is reflected by two plane mirrors to the viewing window of the pressure chamber, the cold light source provides a stable light source for industrial camera shots; Pg. 1, Para 001] and 
SHAO discloses:
recorded in real time by the complementary metal- oxide-semiconductor camera with sub-pixel recognition accuracy; [i.e. sample marking method is shown in Fig. 10 (i.e. forming a grid) and track the positions of 4 nodes of each white square and to obtain circumferential and axial displacements (deformations) of a sample by calculating a change in the corner location.; Fig. 10, Pg. 25-26, Section 4.1.1; and CMOS camera facing the white square as identifying features; Fig. 12d, Pg. 27, Section 4.1.2, using a CMOS camera to measure the deformation and strain (field) distribution of the entire surface (360o) of the whole sample with the help of plane mirrors placed in the pressure chamber on the basis of the front surface deformation measuring system of the soil sample; Pg. 43-44, Section 5.1, 
SHAO and GUO discloses:
2) adjusting the complementary metal-oxide-semiconductor camera [i.e. SHAO:  i.e. camera stand; Pg. 27, Fig. 12c, and GUO: camera sealing cover 5 is fixed on The vertical shaft (2) of the loading main body (1) can be rotated, and the industrial camera is placed in the camera sealing cover; Pg. 8, Para 002, claim 1]
Lemmon discloses:
adjusting the camera bracket through the vertical shaft, including adjusting the angle of rotation and the height of the camera; [i.e. discloses a camera stand attached to a fix structure with a vertical shaft and rotational arm that allows the camera to be adjusted in vertical height position z and position x-y by rotational means; Fig. 1A-B, c. 3, l. 25-56]
GUO discloses:
it is required that cylindrical specimen and images captured by the 2 flat mirrors are all located in the window (i.e. field of view) of the complementary metal-oxide-semiconductor camera; [i.e. the surface information of the sample is reflected to the window of the pressure chamber cavity 27 through two plane mirrors;  Pg. 5, Para 001 and A high-resolution industrial camera is placed in the camera sealing cover 5, through the window of the pressure chamber; Pg. 5, Para 008] then, the flexible lens hood (i.e. a sealing cover) is installed on the front panel of the image pressure cell to shield external light; [i.e. A high-resolution industrial camera is placed in the camera sealing cover 5, through the window of the pressure chamber; Fig. 1, Pg. 5, Para 011] …
SEGAWA discloses:
… _adjusting aperture and focal length of the complementary metal-oxide-semi conductor camera to make the resulting image bright and clear; [i.e. discloses aperture and focal length is required for a bright and clear images; Para 003]
SHAO discloses:
conducting" Start Selecting Points" in advance; it is required that all the corners of "Start Selecting Points" can be identified and "Start Selecting Points" have good repeatability; [i.e. measuring method was calibrated by measuring the high-precision calibration plate. The high-precision calibration plate is shown in Fig. 13.; Fig. 13, Pg. 28, Section 4.1.3 and The calibration plate was measured repeatedly in standstill state first, where the standard deviation of the measurement results of each node on the calibration plate is about 0.02 pixels, thus having a high measurement stability.; Pg. 29, Para 002] 
3) starting experiment 
after conducting "Start Selecting Points" in advance, starting the experiment and measurement; [i.e. To further analyze the accuracy of image measurement, a strain test was conducted on an aluminum bar with cyclic loading; Pg. 31, Para 001]
the image of the front surface of the cylindrical specimen is captured by the complementary metal-oxide-semiconductor camera; [i.e. CMOS camera to measure the deformation and strain (field) distribution of the entire surface; Pg. 43, Para 004]
GUO discloses:
the deformation of the whole surface of the specimen is captured by the two flat mirrors which are at an 120' angle behind the specimen; [i.e. two-sided plane mirror 7 at 120° is mounted on the bottom plate of the pressure chamber cavity 27 through a pin, and the surface information of the sample is reflected to the window of the pressure chamber cavity 27 through two plane mirrors; Pg. 4, Para 007 – Pg. 5, Para 001]
SHAO discloses:
finally, conducting splicing and error correction on the three images and the real time deformation of the whole surface of the cylindrical specimen is obtained, achieving the observation of the deformation of the whole surface; [i.e. On the basis of the front surface post-processing software, node renumbering, vertical axis position check and image splicing and rotation were performed on three images taken by the entire-surface digital image measuring system and the calculation of the strain field on the entire surface was finally completed.]
GUO discloses:
disassembling the whole measurement device at the end of the experiment; [i.e. After completing the test, close all test systems, first disassemble the camera sealing cover 5, and then remove the temperature control device. After the temperature and pressure in the pressure chamber dissipate, the pressure chamber can be opened for test cleaning,; Pg. 6, Para 001]
SHAO discloses:
the measurement method is implemented based on a measurement device, including an image pressure cell, a complementary metal-oxide-semiconductor camera and a computer; [i.e. SHAO: computer ; Fig. 2, Pg. 10, Para 001, pressure chamber and a base, a digital image sensor (CMOS) and a lens, a camera stand, measurement and control software and other parts, as shown in Fig. 12.; Fig.12, Pg. 27, Section 4.1.2] 
GUO discloses:
the image pressure cell described here is composed of an image pressure cell pedestal, a specimen pedestal, flat mirrors, a cylindrical specimen, a specimen cap, a semi-cylindrical cavity, a piece of flat tempered glass; [i.e. Figure 2 is a cross-sectional view of a temperature control system composed of a pressure chamber and a temperature control device; In the picture: … 7 two-sided plane mirror with 120°; … 20 outer tempered glass; 21 inner tempered glass; 22 sample cap; 23 sample holder; 26 pressure chamber base; 27 pressure chamber cavity (i.e. semi cylindrical as shown in the Fig. 2); Pg. 5, Para 5-7]
the front panel of the image pressure cell is a piece of flat tempered glass which is fixedly connected with the semi-cylindrical cavity that forming a sealed pressure chamber; [i.e. the window includes an outer tempered glass 20 and an inner tempered glass 21, and a vacuum is drawn between the outer tempered glass 20 and the inner tempered glass 21 to prevent the surface of the outer tempered glass 20 from fogging due to low temperature and interfere with the shooting of the industrial camera; Pg. 5, Para 001 and Fig. 2, ]
there are two flat mirrors are settled at a 120o angle inside the pressure chamber rat the back of the cylindrical specimen; [i.e. two-sided plane mirror 7 at 120° is mounted on the bottom plate of the pressure chamber cavity 27 through a pin, and the surface information of the sample is reflected to the window of the pressure chamber cavity 27 through two plane mirrors; Pg. 4, Para 007 – Pg. 5, Para 001]
SHAO discloses:
the cylindrical specimen is printed with white grids or is wrapped in a black rubber membrane which is printed with white grids [i.e. a square marking block to discretize a rubber membrane surface into some units… improved sample marking method is shown in Fig. 10; Pg.25, Section 4.1, 4.1.1 and Fig. 10, PG. 26] and 
GUO discloses:
fixed on the specimen pedestal, while specimen pedestal is mounted on the image pressure cell pedestal, and there is a specimen cap mounted on the top of the cylindrical specimen to transfer the load of the loading rod; [i.e. the pressure chamber cavity 27 is placed in the center of the sample wrapped with rubber film, the sample The bottom end is fixed on the sample holder 23, and the top end of the sample is fixed on the sample cap 22; the sample holder 23 is fixed on the bottom plate of the pressure chamber cavity 27 … The sample cap 22 is connected to the axial loading rod 16; the loading rod 16 transmits the axial load to the sample cap 22 through the guidance of the linear bearing 15; Pg. 4, Para 006] 
SHAO discloses:
in this manner, the whole surface of the cylindrical specimen is divided into grids and discretized into several four-node finite elements, corners of the grids are the nodes of the finite elements; [i.e. a square marking block to discretize a rubber membrane surface into some units, Pg. 25, Section 4.1, sample marking method is shown in Fig. 10; Pg. 25, Section 4.1.1, Fig. 10 shows the grid with several square with four corners/nodes]
the coordinate of each node is tracked and recorded by using sub-pixel recognition accuracy and then deformation process of each node can be obtained; [i.e. measures and tracks each corner (node) location to obtain the displacement of soil sample surface nodes at any moment; Pg. 25, Section 4.1, track the positions of 4 nodes of each white square and to obtain circumferential and axial displacements (deformations) of a sample by calculating a change in the corner location … The method of sub-pixel node detection is used; Pg. 25, Section 4.1.1]
the image pressure cell is located on an universal material testing machine; [i.e. The digital image measuring system for triaxial soil sample deformation on the entire surface consists of a further improved pressure chamber and a base, a digital image sensor (CMOS) and a lens, a camera stand and a sealing cover, a lighting device, measurement and control software, a reflector and other parts, as shown in Fig. 23.; Pg. 44, Section 5.1.1]
Lemmon discloses:
a camera bracket is fixed on a vertical shaft of the universal material testing machine, and can rotate freely on the vertical shaft; [i.e. discloses a camera stand attached to a fix structure with a vertical shaft and rotational arm that allows the camera to be adjusted in vertical height position z and position x-y by rotational means; Fig. 1A-B, c. 3, l. 25-56]
GUO discloses:
a complementary metal-oxide-semiconductor [i.e. CMOS, Pg. 4, Para 007]
Lemmon discloses:
camera is fixed on the camera bracket and its position is adjustable; [i.e. discloses a camera stand attached to a fix structure with a vertical shaft and rotational arm that allows the camera to be adjusted in vertical height position z and position x-y by rotational means; Fig. 1A-B, c. 3, l. 25-56]
GUO discloses:
the complementary metal-oxide-semi conductor camera is located in front of the image pressure cell, and its optical axis is perpendicular to the flat tempered glass of the front panel of the image pressure cell; [i.e. an industrial camera (CMOS) … photographs the corner points of the soil sample rubber film through the camera … high-resolution industrial camera is placed in the camera sealing cover 5; Pg. 4, Para 007, and A high-resolution industrial camera is placed in the camera sealing cover 5, through the window of the pressure chamber; Pg. 5, Para 011, where the window includes an outer tempered glass 20 and an inner tempered glass 21, and a vacuum is drawn between the outer tempered glass 20 and the inner tempered glass 21 to prevent the surface of the outer tempered glass 20 from fogging due to low temperature and interfere with the shooting of the industrial camera; Pg. 5, Para 001, and Fig. 1, indicates the optical axis is perpendicular to the flat tempered glass.]
SHAO and GUO discloses:
then the image of the whole surface of the specimen is captured simultaneously by the two flat mirrors of the image pressure cell coordinating with the complementary metal-oxide-semiconductor camera; [i.e. SHAO:  CMOS camera to measure the deformation and strain (field) distribution of the entire surface (360o) of the whole sample with the help of plane mirrors placed in the pressure chamber on the basis of the front surface deformation measuring system of the soil sample.; Pg. 43, Para 003 – Pg. 44, Para 001, and GUO: two plane mirrors with two sides forming 120 DEG are installed on the base board in a cavity of the pressure chamber, the information on the surface of the sample is reflected by two plane mirrors to the viewing window of the pressure chamber,; Pg. 1, Para 001]
Wen discloses: 
finally, the computer displays the image in real time after processing; [i.e. present real-time image content on display 28 for the user to view; Para 0048]
SHAO discloses:
the sub-pixel corner detector algorithm is as follows: 
the detection of sub-pixel corners is to determine the sub-pixel precision position of corners in gray-scale images through the iterative algorithm; [i.e. location of the node sub-pixel accuracy is determined in the grayscale image by the rule of iterative operation; Pg. 25-26, Section 4.1.1]
assuming that the exact position of the corner is at point q, then any vector that points from q to another point in its neighborhood is perpendicular to the image gray gradient at pi; because of the noise, the dot product of the two vectors is not equal to 0, resulting in error ԑi: 
ԑi  = ∇(I)T ● (q – pi) 
where ∇(I)T is the image gray gradient at pi; the value of the point q should be the coordinate of the point which can minimize ԑi; then, the simultaneous equations containing all the pi points in the detection area, assuming there are n points, are converted to solve the problem for X so as to minimize AX=b; here A is the matrix of ∇(I)T, and b is the column vector of ∇(I)T; when x = (AT A)-1 AT b , the ‖Ax - b‖ can be minimized; in this way, a new point q is obtained; the algorithm takes the new point q as the center of the area and continues to use this method for iterative operation to obtain a higher sub-pixel accuracy; conducting iterative operation until the center q is kept in a given threshold range and finally, the point q is determined.  [i.e. Fig. 11, Pg. 26-27]
In consideration as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. Further, Applicant uniquely claimed a distinct feature in addition to all of the combined limitations of the independent claims in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination. The features are 
… fine-tuning the universal material testing machine, so that the loading rod can slowly contact with the specimen cap; …
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 4-6 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488